61 F.3d 911
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tommy METCALF, Plaintiff-Appellee,v.Tana WOOD; Ronald Van Boening; Debra Sutton; Tim Gleason,Defendants-Appellants.
No. 94-35799.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Tana Wood, Superintendent of the Washington State Penitentiary, and Gregg Corn, Curio Supervisor at the Washington State Penitentiary, appeal the district court's order denying their motion for summary judgment based on qualified immunity in inmate Tommy Metcalf's action pursuant to 42 U.S.C. Sec. 1983.  Metcalf alleges that Corn violated Metcalf's constitutional rights by filing false infractions against Metcalf in retaliation for Metcalf's having filed grievances against Corn.  Metcalf alleges that Wood violated Metcalf's constitutional rights by increasing Metcalf's sanctions for a prison infraction, in the course of hearing Metcalf's appeal from that infraction, in violation of the Washington Administrative Code.


3
Because the denial of the motion was based on the district court's determination that there exist genuine issues of fact for trial, we lack jurisdiction.  See Johnson v. Jones, 132 L. Ed. 2d 238 (1995).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3